DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 02/05/2021 wherein claims 2-8, 10-16, 18-20 are canceled, claims 1, 9, and 17 are amended, wherein claims 1, 9 and 17 are recited in independent form. The Examiner notes the Amendments to pending claims 1, 9 and 17 have altered to scope of the claim from those previously examined thus necessitating all changes in grounds of rejection below. 
Response to Arguments

Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claim(s) 1, 9, and 17 have been considered but are moot because the arguments center on limitations added by amendment thus changing the scope of the claims from those previously examined. A new ground is set forth to address the amendment wherein the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification without importing limitations into the claims as it would be understood by one of ordinary skill in the art.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO-2011136770 to Liu et al (hereinafter d1) in view of United States Patent Application Publication US-20110167291 to Liu et al (hereinafter d2) in view of United States Patent Application Publication US-20080032731 to Shen et al (hereinafter d3).
Regarding claim 1, as to the limitation “A method comprising:” d1 discloses techniques related to wireless communications wherein the techniques are implemented in a system context (see d1 Fig. 1) including network devices/Access Points which includes a memory, processor executing a method, (see d1 Fig. 7, pg. 32 line 25 – pg. 33 line 20; pg. 37 line 1- pg. 38 line 8). 
as to the limitation “assigning, by a processor of a network device, first resource units (RUs) to a first client device and second RUs to a second client device, wherein the first and second client device are different; monitoring, by the processor, a first signal quality between 
D1 does not appear to explicitly disclose assigning, by a processor of a network device, resource units (RUs) for a plurality of client devices, respectively, however such techniques are known in the art before the time of filing. Attention is directed to d2 which, in a similar field of endeavor (wireless communication), teaches power control in wireless networks (see d2 para. 0001) including monitoring link quality, using link quality to determine transmit power level and adjustments (see d2 para. 0009); assigning resources (see d2 para. 0019; Fig. 3 para. 0031-0032) and transmit power adjustment in accordance with the resources assigned to a client device (see d2 para. 0019, 0033).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communications power adjustment to incorporate assigning, by a processor of a network device, resource units (RUs) for a plurality of client devices as disclosed by d2.  
As to the limitation “assigning, by a processor of a network device, first resource units (RUs) to a first client device and second RUs to a second client device, wherein the first and second client device are different; monitoring, by the processor, a first signal quality between the network device and the first client device; monitoring, by the processor, a second signal quality between the network device and the second client device; determining, by the processor, a first transmit power for the first RUs based on the first signal quality and a second transmit power for the second RUs based on the second signal quality, wherein the first st and 2nd client devices) needs assignment of subcarrier (i.e. resource unit) wherein previously a subcarrier is assigned to the new user (see d3 Fig. 3, 305) (i.e. , followed by a return box 302 for updating the assignment information, which may occur for each device in a system of a plurality of client devices each allocated subcarriers of different groups (i.e.  wherein assigning, by a processor of a network device, first resource units (RUs) to a first client device and second RUs to a second client device, wherein the first and second client device are different); wherein various interference parameters are monitored including subcarrier SNRs, relative base station signal strength using pilot data reflective of a signal quality satisfying a minimum threshold (see Fig. 3, 303) which occurs for each user in the system (i.e. monitoring, by the processor, a first signal quality between the network device and the first client device; monitoring, by the processor, a second signal quality between the network device and the second client device); wherein the user relates assignment information (see d3 Fig. 3 304), and the power level groups are defined (see d3 Fig. 3, 305) with groups defined, a subcarrier is assigned to the new user (see d3 Fig. 3 305) based on the user’s power requirements such that two users are allocated subcarriers of groups that are different and therefore reflect different transmission power (see d3 Fig. 33)(i.e. determining, by the processor, a first transmit power for the first RUs based on the first signal quality and a second transmit power for the second RUs based on the second signal quality, wherein the first transmit power and the second transmit power are different); including 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communications power adjustment to incorporate to a first client device and second RUs to a second client device, wherein the first and second client device are different” “monitoring, by the processor, a second signal quality between the network device and the second client device; determining, by the processor, a first transmit power for the first RUs based on the first signal quality and a second transmit power for the second RUs based on the second signal quality, wherein the first transmit power and the second transmit power are different; and communicating, simultaneously, with the first client using the first transmit power and the second client using the second transmit power as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d3 including at least any one of: provide subcarriers in the proper power ranges to serve the users in a cell, while minimizing interference (see d3 para. 0008); providing for system bandwidth to be used more efficiently (see d3 para. 0030). D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1, to achieve the predictable or advantages (i.e. results) of providing subcarriers in the proper power ranges to serve the users in a cell, while minimizing 
Regarding claim 9, as to the limitation “A network device, comprising at least: a memory; a processor executing instructions from the memory to:” d1 discloses techniques related to wireless communications wherein the techniques are implemented in a system context (see d1 Fig. 1) including network devices/Access Points which includes a memory, processor executing a method, (see d1 Fig. 7, pg. 32 line 25 – pg. 33 line 20; pg. 37 line 1- pg. 38 line 8). 
as to the limitation “assign resource units (RUs); assign first resource units (RUs) to a first client device and second RUs to a second client device, wherein the first and second client device are different; monitor a first signal quality with the first client device; monitor a second signal quality with the second client device; determine a first transmit power for the first RUs based on the first signal quality and a second transmit power for the second RUs based on the second signal quality, wherein the first transmit power and the second transmit power are different; and communicate, simultaneously, with the first client using the first transmit power and the second client using the second transmit power” d1 discloses adjusting power per link (i.e. RU) in WLAN (i.e. APs), requesting measurement from client devices (i.e. monitoring signal 
D1 does not appear to explicitly disclose assigning, by a processor of a network device, resource units (RUs) for a plurality of client devices, respectively, however such techniques are known in the art before the time of filing. Attention is directed to d2 which, in a similar field of endeavor (wireless communication), teaches power control in wireless networks (see d2 para. 0001) including monitoring link quality, using link quality to determine transmit power level and adjustments (see d2 para. 0009); assigning resources (see d2 para. 0019; Fig. 3 para. 0031-0032) and transmit power adjustment in accordance with the resources assigned to a client device (see d2 para. 0019, 0033).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communications power adjustment to incorporate assigning, by a processor of a network device, resource units (RUs) for a plurality of client devices as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: optimize the transmitter power to reduce the interference, improve channel reuse and overall network capacity, conserving energy while meeting the requirements for throughput and packet loss rate (see d2 para. 0008). D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to achieve the predictable or advantages (i.e. 
As to the limitation “assigning, by a processor of a network device, first resource units (RUs) to a first client device and second RUs to a second client device, wherein the first and second client device are different; monitoring, by the processor, a first signal quality between the network device and the first client device; monitoring, by the processor, a second signal quality between the network device and the second client device; determining, by the processor, a first transmit power for the first RUs based on the first signal quality and a second transmit power for the second RUs based on the second signal quality, wherein the first transmit power and the second transmit power are different; and communicating, simultaneously, with the first client using the first transmit power and the second client using the second transmit power” d1 in view of d2 disclose adjusting power per link (i.e. RU) in WLAN (i.e. APs), requesting measurement from client devices (i.e. monitoring signal quality) (see d1 pg. 9 lines 3-18); determining power based n measured signal characteristics (i.e. based on the monitored signal quality) (see d1 pg. 9 lines 19-24; pg. 13 lines 10-13); power control in wireless networks (see d2 para. 0001) including monitoring link quality, using link quality to determine transmit power level and adjustments (see d2 para. 0009); assigning resources (see d2 para. st and 2nd client devices) needs assignment of subcarrier (i.e. resource unit) wherein previously a subcarrier is assigned to the new user (see d3 Fig. 3, 305) (i.e. , followed by a return box 302 for updating the assignment information, which may occur for each device in a system of a plurality of client devices each allocated subcarriers of different groups (i.e.  wherein assigning, by a processor of 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communications power adjustment to incorporate to a first client device and second RUs to a second client device, wherein the first and second client device are different” “monitoring, by the processor, a second signal quality between the network device 


as to the limitation “assign first resource units (RUs) to a first client device and second RUs to a second client device, wherein the first and second client device are different; monitor a first signal quality with the first client device; monitor a second signal quality with the second client device; determine a first transmit power for the first RUs based on the first signal quality and a second transmit power for the second RUs based on the second signal quality, wherein the first transmit power and the second transmit power are different; and communicate, simultaneously, with the first client using the first transmit power and the second client using the second transmit power” d1 discloses adjusting power per link (i.e. RU) in WLAN (i.e. APs), requesting measurement from client devices (i.e. monitoring signal quality) (see d1 pg. 9 lines 3-18); determining power based n measured signal characteristics (i.e. based on the monitored signal quality) (see d1 pg. 9 lines 19-24; pg. 13 lines 10-13).
D1 does not appear to explicitly disclose assigning, by a processor of a network device, resource units (RUs) for a plurality of client devices, respectively, however such techniques are known in the art before the time of filing. Attention is directed to d2 which, in a similar field of endeavor (wireless communication), teaches power control in wireless networks (see d2 para. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communications power adjustment to incorporate assigning, by a processor of a network device, resource units (RUs) for a plurality of client devices as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: optimize the transmitter power to reduce the interference, improve channel reuse and overall network capacity, conserving energy while meeting the requirements for throughput and packet loss rate (see d2 para. 0008). D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to achieve the predictable or advantages (i.e. results) of optimize the transmitter power to reduce the interference, improve channel reuse and overall network capacity, conserving energy while meeting the requirements for throughput and packet loss rate noted above with no undue experimentation wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as 
As to the limitation “assigning, by a processor of a network device, first resource units (RUs) to a first client device and second RUs to a second client device, wherein the first and second client device are different; monitoring, by the processor, a first signal quality between the network device and the first client device; monitoring, by the processor, a second signal quality between the network device and the second client device; determining, by the processor, a first transmit power for the first RUs based on the first signal quality and a second transmit power for the second RUs based on the second signal quality, wherein the first transmit power and the second transmit power are different; and communicating, simultaneously, with the first client using the first transmit power and the second client using the second transmit power” d1 in view of d2 disclose adjusting power per link (i.e. RU) in WLAN (i.e. APs), requesting measurement from client devices (i.e. monitoring signal quality) (see d1 pg. 9 lines 3-18); determining power based n measured signal characteristics (i.e. based on the monitored signal quality) (see d1 pg. 9 lines 19-24; pg. 13 lines 10-13); power control in wireless networks (see d2 para. 0001) including monitoring link quality, using link quality to determine transmit power level and adjustments (see d2 para. 0009); assigning resources (see d2 para. 0019; Fig. 3 para. 0031-0032) and transmit power adjustment in accordance with the resources assigned to a client device (see d2 para. 0019, 0033), however d1 in view of d2 does not appear to disclose “to a first client device and second RUs to a second client device, wherein the first and second client device are different” “monitoring, by the processor, a second signal quality between the network device and the second client device; determining, by the processor, a first st and 2nd client devices) needs assignment of subcarrier (i.e. resource unit) wherein previously a subcarrier is assigned to the new user (see d3 Fig. 3, 305) (i.e. , followed by a return box 302 for updating the assignment information, which may occur for each device in a system of a plurality of client devices each allocated subcarriers of different groups (i.e.  wherein assigning, by a processor of a network device, first resource units (RUs) to a first client device and second RUs to a second client device, wherein the first and second client device are different); wherein various interference parameters are monitored including subcarrier SNRs, relative base station signal strength using pilot data reflective of a signal quality satisfying a minimum threshold (see Fig. 3, 303) which occurs for each user in the system (i.e. monitoring, by the processor, a first signal 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communications power adjustment to incorporate to a first client device and second RUs to a second client device, wherein the first and second client device are different” “monitoring, by the processor, a second signal quality between the network device and the second client device; determining, by the processor, a first transmit power for the first RUs based on the first signal quality and a second transmit power for the second RUs based on the second signal quality, wherein the first transmit power and the second transmit power are different; and communicating, simultaneously, with the first client using the first transmit power and the second client using the second transmit power as disclosed by d3.  One of . 

Conclusion





Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190280728 A1 to Salem; Mohamed Adel et al. discloses transmitting a trigger frame to cause at least a first station (STA) to initiate an uplink (UL) reference frame to the AP, the trigger frame further causing at least one second STA to obtain a signal strength measurement during transmission of the UL reference frame, and the AP receives from the at least one second STA, a reporting frame containing information about the signal strength measurement.

US 20180176869 A1 to Aryafar; Ehsan et al. discloses determining a transmission power setting for the directional transmission. The transmission power setting is based on a targeted received signal characteristic to be achieved at the base station using a selected beam direction, and the transmission power setting is determined based on transmission parameters of the UE and reception parameters of the base station, and on channel characteristics. The UE is to initiate transmission of the signaling using the transmission power setting for the plurality of directional beams, wherein the signaling is transmitted to be received according to a targeted received signal characteristic to be achieved at the base station.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643